 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID ESPANA,                                     No. 2:19-cv-00475-JAM-KJN PS
12                      Plaintiff,
13          v.                                         ORDER
14   ROAD RUNNER TOW, et al.,
15                      Defendants.
16

17          Presently before the court are defendants’ two motions to dismiss, filed on January 28,

18   2020, and January 29, 2020, respectively. (ECF Nos. 31, 32.) Plaintiff is currently incarcerated,

19   and therefore, pursuant to Local Rule 230(l) (providing for 21 days) and Federal Civil Rule of

20   Civil Procedure 6(d) (providing for an additional 3 days when served by mail), plaintiff was to

21   respond to these motions within 24 days. Plaintiff was required to respond to the later of

22   defendants’ motions by Monday, February 24, 2020, as the due date landed on a Saturday. See

23   Fed R. Civ P. 6(a)(1). That date has passed, and plaintiff has not filed an opposition to either of

24   defendants’ motions.

25          While the court is permitted it take plaintiff’s failure to respond as a waiver of any

26   opposition to the granting of defendants’ motions pursuant to Local Rule 230(l), the undersigned

27   would prefer to resolve this case on the legal merits, and therefore, on the court’s own motion,

28   plaintiff is granted an extension to file oppositions to defendants’ motions within 14 days of this
                                                      1
 1   order.

 2            Although plaintiff is granted an extension, plaintiff’s failure to file the required

 3   oppositions shall constitute an additional ground for, and plaintiff’s consent to, the imposition of

 4   appropriate sanctions, including a potential recommendation that plaintiff’s case be involuntarily

 5   dismissed with prejudice pursuant to Federal Rule of Civil Procedure 41(b).

 6            Accordingly, it he HEREBY ORDERED that plaintiff shall file oppositions to defendants’

 7   motions to dismiss (ECF Nos. 31, 32) within 14 days of this order.

 8   IT IS SO ORDERED

 9   Dated: March 12, 2020

10

11
     19cv475.ext
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
